Citation Nr: 0703544	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-15 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of 
aneurysm in aorta with replacement of aorta.

2.  Entitlement to service connection for residuals of 
aneurysms in both legs.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from November 1950 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a hearing at the RO in April 
2005.


FINDINGS OF FACT

1.  There is no clinical evidence or opinion of record 
indicating the veteran currently has residuals of aneurysm in 
aorta with replacement of aorta due to his service in the 
military or his service-connected hypertension.

2.  There is no clinical evidence or opinion of record 
indicating the veteran currently has residuals of aneurysms 
in both legs due to his service in the military or his 
service-connected hypertension.


CONCLUSIONS OF LAW

1.  Residuals of aneurysm in aorta with replacement of aorta 
were not incurred or aggravated during the veteran's active 
duty service nor are residuals of an aneurysm in aorta with 
replacement of aorta proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  Residuals of aneurysm in both legs were not incurred or 
aggravated during the veteran's active duty service nor are 
residuals of aneurysm in both legs proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, in July, August, September and October 2003 and 
March and May 2006 letters , the RO provided timely notice to 
the veteran regarding what information and evidence is needed 
to substantiate service connection claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  The letters further 
addressed the information and evidence necessary to establish 
an effective date and a disability rating in the event that 
service connection is granted.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
private medical records, and VA treatment records.  The Board 
notes that the veteran has been afforded a VA examination in 
relation to his claims.  As such, the Board finds that the 
record as it stands now includes sufficient medical evidence 
to decide the claim at hand and that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  

The veteran testified at his April 2005 RO hearing that he 
believed his aneurysms were due to either the physically 
taxing nature of his duties as a naval aviator or to his 
service-connected hypertension.  The veteran also testified 
that he had a long history of smoking with cessation in 1969.  
The veteran submitted a medical article discussing aneurysms 
and photos of a plane accident he was involved in during 
service.  

Post service medical records show that the veteran had a 
diagnosis of bilateral popliteal artery aneurysms with 
surgical repair in 2002, more than 30 years after discharge 
from active duty service.  Post service medical records also 
show that the veteran had diagnosis and repair of an 
abdominal aortic aneurysm in 1988, approximately 17 years 
after discharge from active duty service.  The veteran's 
service medical records fail to document any complaints or 
diagnoses related to abdominal aortic aneurysm or popliteal 
artery aneurysms.  Additionally, the veteran's March 1971 
retirement examination report shows no evidence of aneurysms 
on clinical examination.  There is also no medical evidence 
of record which etiologically links the veteran's current 
aneurysms to his active duty service.  As such, the Board 
finds that a preponderance of the evidence is against a 
finding that service connection for residuals of aneurysm in 
aorta with replacement of aorta and for residuals of 
aneurysms in both legs on a direct service connection basis 
is warranted.  

Nevertheless, as noted above, the veteran alleges that his 
current residuals of aneurysm in aorta with replacement of 
aorta and residuals of aneurysms in both legs are a result of 
his service-connected hypertension.  The Board notes that 
where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

To this end, there is one medical opinion of record which 
addresses the etiology of the veteran's aneurysms.  The April 
2004 VA examination report shows that after examining the 
veteran, it was the physician's opinion that the veteran's 
current residuals of aneurysms were not secondary to his 
service-connected hypertension.  The examiner stated that 
according to current clinical research, older men are more 
prone to aneurysms.  Other risk factors include smoking.  The 
examiner stated that smoking is a major risk factor for 
aneurysm formation and that the magnitude of this effect was 
illustrated in a screening study of over 73,000 subjects 
which showed that smoking was the risk factor most strongly 
associated with abdominal aortic aneurysm and the excess 
prevalence associated with smoking accounted for 78 percent 
of all aneurysms that were greater than 4cm in this 
population.  The smoking association was directly related to 
number of years smoking and decreased with the number of 
years after cessation of smoking.  The examiner explained 
that smoking also promotes the rate of aneurysm growth.  The 
examiner noted that hypertension is also associated with 
abdominal aortic aneurysm, but the effect is relatively 
small.  The adjusted odds ratio for coronary artery disease 
in the study was 1.15 to 1.25, depending upon the definition 
of aortic aneurysm; this compared to the odds ratio of 5.57 
for smoking.  Thus, the risk of developing aneurysm was four 
times greater with smoking than with hypertension.  The 
examiner summarized by stating that it was his opinion that 
the veteran's aneurysms were less likely than not associated 
with hypertension as they were associated with the veteran's 
history of smoking.

There are no contrary medical opinions of record.  As such, 
the preponderance of the evidence is against a finding that 
the veteran's current residuals of aneurysms, either aortic 
and in the bilateral legs, are secondary to his service-
connected hypertension.  Therefore, entitlement to service 
connection for residuals of aneurysms, either aortic and in 
the bilateral legs, on a secondary service connection basis 
is also not warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Entitlement to service connection for residuals of aneurysm 
in aorta with replacement of aorta is denied.

Entitlement to service connection for residuals of aneurysms 
in both legs is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


